DST Systems, Inc. 2015 Equity and Incentive Plan (formerly the "2005 Equity Incentive Plan") Table of Contents Page Section 1.Effective Date, Purpose and Duration 1 Effective Date of the Plan 1 Purposes of the Plan 1 Duration of the Plan 1 Section 2.Definitions 1 Section 3.Administration 7 Committee 7 Powers of the Committee 7 Section 4.Shares Subject to the Plan, Maximum Awards and 162(m) Compliance 11 Number of Shares Available for Grants 11 Adjustments in Authorized Shares and Awards 12 Compliance With Code Section 162(m) 12 Performance-Based Exception Under Section 162(m) 13 Section 5.Eligibility and General Conditions of Awards 15 Eligibility 15 Award Agreement 15 General Terms and Termination of Affiliation 15 Nontransferability of Awards 16 Cancellation and Rescission of Awards; Clawback Policy 17 Stand-Alone, Tandem and Substitute Awards 17 Deferral of Award Payouts 17 Dividend Equivalents 18 Exercise by Non-Grantee 18 No Cash Consideration for Awards 18 No Fractional Shares 18 Tax Obligations 18 Section 6.Stock Options 18 Grant of Options 18 Award Agreement 19 Option Price 19 Adjustment of Options 19 Grant of Incentive Stock Options 19 Method of Option Exercise 21 Stockholder Privileges 21 Section 7.Stock Appreciation Rights 22 Grant of SARs 22 Award Agreements 22 Strike Price 22 Adjustment of SARs 22 Exercise and Payment 23 Grant Limitations 23 Section 8.Performance Units and Performance Shares 23 Grant of Performance Units 23 Value/Performance Goals 23 Earning of Performance Units 23 Section 9.Restricted Stock 24 Grant of Restricted Stock 24 Award Agreement 24 Consideration for Restricted Stock 24 Effect of Forfeiture 24 Issuance of Shares 24 Stockholder Rights in Restricted Stock 25 Section 10.Restricted Stock Units 25 Grant of Restricted Stock Units 25 Award Agreement 25 Crediting Restricted Stock Units 25 Settlement of RSU Accounts 26 Section 11.Annual Incentive Awards 26 Annual Incentive Awards 26 Determination of Amount of Annual Incentive Awards 26 Time of Payment of Annual Incentive Awards 28 Form of Payment of Annual Incentive Awards 28 Section 12.Bonus Shares, Service Awards and Other Stock-Based Awards 28 Section 13.Change in Control 28 Special Treatment in the Event of a Change in Control 28 Definition of Change in Control 29 Section 14.Amendment, Modification, and Termination 31 Amendment, Modification, and Termination 31 Awards Previously Granted 32 Section 15.Withholding 32 Required Withholding 32 Notification Under Code Section 83(b) 32 Section 16.Beneficiary Designation 33 Section 17.Additional Provisions 33 Governing Law 33 Severability 33 Successors 33 Requirements of Law 33 Securities Law Compliance 34 No Rights as a Stockholder 34 Awards Not Taken into Account for Other Benefits 34 Non-Exclusivity of Plan 34 Unfunded Status of Awards; Creation of Trusts 34 No Right to Continued Employment or Awards 35 Military Service 35 Construction 35 Obligations 35 Stockholder Approval 36 DST SYSTEMS, INC.2015 Equity and Incentive Plan (formerly the "2005 Equity Incentive Plan") Section 1.
